 



Exhibit 10.24

DSW INC.

2005 CASH INCENTIVE COMPENSATION PLAN

l.00 PURPOSE AND EFFECTIVE DATE

1.01 Purpose: This Plan is intended to foster and promote the financial success
of the Company and Related Entities and to increase shareholder value by [1]
providing Participants an opportunity to earn incentive compensation if
specified objectives are met and [2] enabling the Company to attract and retain
the services of outstanding employees upon whose judgment, interest and special
efforts the successful conduct of the Company’s business is largely dependent.

     1.02 Effective Date: This Plan is effective on the date it is approved by
the Board subject to approval by the Company’s shareholders. Any Award granted
before shareholder approval will be null and void if the shareholders do not
approve the Plan within the period just described.

2.00 DEFINITIONS

When used in this Plan, the following terms have the meanings given to them in
this section unless another meaning is expressly provided elsewhere in this
document or clearly required by the context. When applying these definitions and
any other word, term or phrase used in this Plan, the form of any word, term or
phrase will include any and all of its other forms.

Act. The Securities Exchange Act of 1934, as amended or any successor statute of
similar effect even if the Company is not subject to the Act.

Award. A grant made under this Plan consisting of an opportunity to earn a cash
bonus if terms and conditions specified in the Award Agreement are met.

Award Agreement. The written or electronic agreement between the Company and
each Participant that describes the terms and conditions that must be met if an
Award is to be earned. If there is a conflict between the terms of this Plan and
the terms of the Award Agreement, the terms of the Plan will govern.

Award Date. The later of [1] the date the Committee establishes the terms of an
Award or [2] the date specified in the Award Agreement.

Board. The Company’s board of directors.

Cause. Unless the Committee specifies otherwise in the Award Agreement, with
respect to any Participant and subject to any cure provision included in any
written agreement between the Participant and the Company:

[1] A material failure to substantially perform his or her position or duties;

 



--------------------------------------------------------------------------------



 



[2] Engaging in illegal or grossly negligent conduct that is materially
injurious to the Company or any Related Entity;

[3] A material violation of any law or regulation governing the Company or any
Related Entity;

[4] Commission of a material act of fraud or dishonesty which has had or is
likely to have a material adverse effect upon the Company’s (or any Related
Entity’s) operations or financial conditions;

[5] A material breach of the terms of any other agreement (including any
employment agreement) with the Company or any Related Entity; or

[6] A breach of any term of this Plan or Award Agreement.

If a Participant Terminates (or is Terminated) for any reason other than Cause
and the Company subsequently discovers an act, failure or event that, if known
before the Participant’s Termination would have justified a Termination for
Cause and that act, event or failure was actively concealed by the Participant
and could not have been discovered through reasonable diligence before the
Participant Terminated, that Participant will be retroactively treated as having
been Terminated for Cause.

Change in Control. The earliest of any of the following events to occur after
the completion of the initial public offering of the Company’s stock which is
the subject of the Registration Statement:

[1] During any period consisting of 12-consecutive calendar months beginning
after completion of the initial public offering of the Company’s stock which is
the subject of the Registration Statement, the members of the Board specified in
the Registration Statement (“Incumbent Directors”) cease for any reason other
than death to constitute at least a majority of the members of the Board,
provided [a] that any director whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
then Incumbent Directors also will be treated as an Incumbent Director unless
that person was nominated for election to the Board (or otherwise became a
member of the Board) in connection with an actual or threatened election contest
relating to the election or removal of Board members or other threatened or
actual solicitation of proxies of consent by or in behalf of any “person,”
including a “group” [as those terms are used in Act §§13(d) and 14(d)(2)], [b]
this element of this definition will not apply if the Company reorganizes into
an entity that does not have a board of directors or analogous governing body
and that reorganization is not a Change in Control under another element of this
definition and [c] if the Company becomes a subsidiary of another entity (i.e.,
another entity owns, directly or indirectly, more than 50 percent of the total
combined voting power of all classes of Stock) in a transaction that is not a
Change in Control under another element of this definition, subpart [1] of this
definition will be applied by reference to changes to the board of directors of
the parent entity (or of the ultimate parent entity).

2



--------------------------------------------------------------------------------



 



[2] Any “person,” including a “group” [as these terms are used in Act §§13(d)
and 14(d)(2)] becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Act), directly or indirectly, of 30 percent or more of the combined voting power
of the Company and of securities of the Company sufficient to elect a majority
of the members of the Board but disregarding the effect of [a] any acquisition
by a person who on the Effective Date is the beneficial owner of 30 percent or
more of the combined voting power of the Company, [b] any acquisition directly
from the Company, including a public offering of securities, [c] any acquisition
by the Company or any Related Entity, [d] any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Related Entity or [e] any acquisition through a transaction described in subpart
[3], [4] or [5] of this definition, [f] any acquisition by Retail Ventures, Inc.
or any corporation, partnership or other form of unincorporated entity of which
Retail Ventures, Inc. owns, directly or indirectly, 50 percent or more of the
total combined voting power of all classes of stock, if the entity is a
corporation, or of the capital or profits interest, if the entity is a
partnership or another form of unincorporated entity, [g] any acquisition by
Schottenstein Stores Corporation (the persons identified in subparts [a], [c],
[f] and [g] of this subpart being sometimes referred to as “Permitted
Acquirers”) [h] any acquisition by any one or more of the trusts established for
the benefit of any of Jay L. Schottenstein, Susan S. Diamond, Ann Desche, Lori
Schottenstein, Geraldine Schottenstein or any of their respective spouses,
children or lineal descendants or any person controlled by any such trust or
trusts, [i] any acquisition by an entity that files SEC Form 13-G in connection
with its ownership of Stock unless and until that entity files SEC Form 13-D in
connection with its ownership of Stock or [j] any acquisition by Cerberus
Partners, Ltd/ unless, at the time of the acquisition, the Permitted Acquirers,
as defined in subpart [2][g] of this definition and the trusts described in
subpart [2][h] of this definition, directly or indirectly, own less than 10
percent of the voting power of the Company’s stock.

[3] The completion of a transaction or a series of related transactions
effecting [a] the merger or other business combination of the Company with or
into another entity other than a Permitted Acquirer in which the shareholders of
the Company immediately before the effective date of such merger or other
business combination own less than 50 percent of the voting power in such
entity; or [b] the sale or other disposition of all or substantially all of the
assets of the Company except a sale or other disposition to [i] an entity in
which the shareholders of the Company immediately before the sale or disposition
own more than 50 percent of the voting power of such entity after that
transaction or [ii] a Permitted Acquirer.

[4] Liquidation or dissolution of the Company other than a liquidation or
dissolution into an entity [a] in which the shareholders of the Company before
the effective date of the liquidation or dissolution own more than 50 percent of
the voting power of such entity after the liquidation or dissolution or [b]
which is a Permitted Acquirer.

[5] Any other transaction or event that the Board, in its sole discretion,
decides will have as material an effect on the Company as any transaction or
event described in

3



--------------------------------------------------------------------------------



 



subparts [1] through [4] of this definition but which is not otherwise described
in this section.

However, and regardless of any other provision of this Plan or element of this
definition, a Change in Control will not occur solely as a result of the initial
public offering of the Company’s stock which is the subject of the Registration
Statement or of any event directly related to that initial public offering.

Code. The Internal Revenue Code of 1986, as amended or superseded after the
Effective Date and any applicable rulings or regulations issued under the Code.

Committee. The Board’s Compensation Committee which also constitutes a
“compensation committee” within the meaning of Treas. Reg. §1.162-27(c)(4). The
Committee will be comprised of at least two persons [1] each of whom is [a] an
outside director, as defined in Treas. Reg. §1.162-27(e)(3)(i) and [b] a
“non-employee” director within the meaning of Rule 16b-3 under the Act and [2]
none of whom may receive remuneration from the Company or any Related Entity in
any capacity other than as a director, except as permitted under Treas. Reg.
§1.162-27(e)(3)(ii).

Company. DSW Inc. an Ohio corporation, and any and all successors to it.

Covered Officer. Those employees whose compensation is subject to limited
deductibility under Code §162(m) as of the last day of any calendar year ending
with or within any Performance Period.

Disability. Unless the Committee specifies otherwise in the Award Agreement, the
Participant’s inability with a reasonable accommodation, to perform his or her
duties on a full-time basis for a period of more than six-consecutive calendar
months beginning before Termination due to a physical or mental infirmity.

Employee. Any person who, on any applicable date, is a common law employee of
the Company or any Related Entity. A worker who is classified as other than a
common law employee but who is subsequently reclassified as a common law
employee of the Company for any reason and on any basis will be treated as a
common law employee only from the date that reclassification occurs and will not
retroactively be reclassified as an Employee for any purpose of this Plan.

Participant. Any Employee to whom an Award has been granted.

Performance Criteria. The criteria described in Section 5.01.

Performance Period. The period over which the Committee will determine if
applicable Performance Criteria have been met.

Plan. The DSW Inc. 2005 Cash Incentive Compensation Plan.

4



--------------------------------------------------------------------------------



 



Registration Statement. The Form S-1 Registration Statement filed with the
Securities and Exchange Commission on March 14, 2005 (Registration #333-123289),
as amended at the time it is declared effective by the Securities Exchange
Commission.

Related Entity. Any corporation, partnership or other form of unincorporated
entity [1] of which the Company owns, directly or indirectly, 50 percent or more
of the total combined voting power of all classes of stock, if the entity is a
corporation, or of the capital or profits interest, if the entity is a
partnership or another form of unincorporated entity or [2] which owns
50 percent or more of the total combined voting power of all classes of the
Stock.

Retirement. The date a Participant Terminates on or after reaching age 65 and
completing at least five years of service.

Stock. The Class A common stock, without par value, issued by the Company or any
security issued by the Company in substitution, exchange or in place of these
shares.

Termination or Terminated. Unless the Committee specifies otherwise in the Award
Agreement, [1] cessation of the employee-employer relationship between a
Participant and the Company and all Related Entities for any reason or [2] with
respect to a Participant who is an Employee of a Related Entity, a severance or
diminution of the Company’s direct or indirect ownership after which that entity
is no longer a Related Entity and after which that person is not an Employee of
the Company or any entity that then is a Related Entity. However, [3] a
Termination will not have occurred while the Participant is absent from active
employment for a period of not more than three months (or, if longer, the period
during which reemployment rights are protected by law, contract or written
agreement, including the Award Agreement, between the Participant and the
Company) due to illness, military service or other leave of absence approved by
the Committee and [4] in the Committee’s discretion, a Termination will not have
occurred for the duration of a pending Performance Period if a Participant’s
status is changed from Employee to a consultant or independent contractor during
a Performance Period established before that status change occurred.

3.00 PARTICIPATION

3.01 Participation.

[1] Consistent with the terms of the Plan and subject to Section 3.02, the
Committee will [a] decide which Employees will be granted Awards; and [b]
specify the type of Award to be granted and the terms upon which an Award will
be granted and may be earned.

[2] The Committee may establish different terms and conditions [a] for each
Award, [b] for each Participant receiving the same type of Award; and [c] for
the same Participants for each Award the Participant receives.

[3] The Committee (or the Board, as appropriate) also may amend the Plan and the
Award Agreements without any additional consideration to affected Participants
to the

5



--------------------------------------------------------------------------------



 



extent necessary to avoid penalties arising under Code §409A, even if those
amendments reduce, restrict or eliminate rights granted under the Plan or Award
Agreement (or both) before those amendments.

[4] Unless permitted by Code §409A, no Award subject to Code §409A will be
granted under this Plan to any person who is performing services only for an
entity that is not an affiliate of the Company within the meaning of Code
§414(b) and (c).

3.02 Conditions of Participation. By accepting an Award, each Participant
agrees:

[1] To be bound by the terms of the Award Agreement and the Plan and to comply
with other conditions imposed by the Committee; and

[2] That the Committee (or the Board, as appropriate) may amend the Plan and the
Award Agreements without any additional consideration to the extent necessary to
avoid penalties arising under Code §409A, even if those amendments reduce,
restrict or eliminate rights granted under the Plan or Award Agreement (or both)
before those amendments.

4.00 ADMINISTRATION

4.01 Committee Duties. The Committee is responsible for administering the Plan
and has all powers appropriate and necessary to that purpose. Consistent with
the Plan’s objectives, the Committee may adopt, amend and rescind rules and
regulations relating to the Plan, to the extent appropriate to protect the
Company’s and any Related Entity’s interests and has complete discretion to make
all other decisions (including whether a Participant has incurred a Disability)
necessary or advisable for the administration and interpretation of the Plan.
Any action by the Committee will be final, binding and conclusive for all
purposes and upon all persons.

4.02 Delegation of Ministerial Duties. In its sole discretion, the Committee may
delegate any ministerial duties associated with the Plan to any person
(including Employees) that it deems appropriate. However, the Committee may not
delegate any duties it is required to discharge under Code §162(m).

4.03 Award Agreement. At the time an Award is made, the Committee will prepare
and deliver an Award Agreement to each affected Participant. The Award
Agreement:

[1] Will describe the Award and when and how it may be earned;

[2] To the extent different from the terms of the Plan, will describe [a] any
conditions that must be met before the Award may be earned, including
Performance Criteria and [b] any other applicable terms and conditions affecting
the Award.

5.00 AWARDS

5.0l            Performance Criteria.

6



--------------------------------------------------------------------------------



 



[1] The Performance Criteria upon which the payment of an Award to a Covered
Officer that is intended to qualify as “performance-based compensation” under
Code §162(m) will be based on one or more (or a combination of) the following
Performance Criteria and may be applied solely with reference to the Company
(and/or any Related Entity) or relatively between the Company (and/or any
Related Entity) and one or more unrelated entities:

[a] Net earnings or net income (before or after taxes);

[b] Earnings per share;

[c] Net sales or revenue growth;

[d] Net operating profit;

[e] Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

[f] Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment);

[g] Earnings before or after taxes, interest, depreciation, and/or amortization;

[h] Gross or operating margins;

[i] Productivity ratios;

[j] Share price (including, but not limited to, growth measures and total
shareholder return);

[k] Expense targets;

[l] Margins;

[m] Operating efficiency;

[n] Market share;

[o] Customer satisfaction;

[p] Working capital targets; and

[q] Economic value added (net operating profit after tax minus the sum of
capital multiplied by the cost of capital).

[2] Performance Criteria upon which the payment of an Award to Participants who
are not Covered Officers may be based on one or more (or a combination of) the

7



--------------------------------------------------------------------------------



 



Performance Criteria listed in Section 5.01 or on other factors the Committee
believes are relevant and appropriate.

[3] Different Performance Criteria may be applied to individual Participants or
to groups of Participants and, as specified by the Committee, may be based on
the results achieved [a] separately by the Company or any Related Entity, [b]
any combination of the Company and Related Entities, or [c] any combination of
segments, products or divisions of the Company and Related Entities.

[4] The Committee:

[a] Will make appropriate adjustments to Performance Criteria to reflect the
effect on any Performance Criteria of any stock dividend or stock split
affecting Stock, recapitalization (including, without limitation, the payment of
an extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to shareholders, exchange of shares or similar corporate
change. Also, the Committee will make a similar adjustment to any portion of a
Performance Criteria that is not based on Stock but which is affected by an
event having an effect similar to those just described.

[b] May make appropriate adjustments to Performance Criteria to reflect a
substantive change in an Participant’s job description or assigned duties and
responsibilities.

[5] Performance Criteria will be established in an Award Agreement [a] as soon
as administratively practicable after established but [b] in the case of Covered
Officers, no later than the earlier of [i] 90 days after the beginning of the
applicable Performance Period; or [ii] the expiration of 25 percent of the
applicable Performance Period.

5.02 Earning Awards. Subject to any terms, restrictions and conditions specified
in the Plan or the Award Agreement, as of the end of each Performance Period,
the Committee will certify to the Board the extent to which each Participant has
or has not met his or her Performance Criteria. Awards will be:

[1] Forfeited, if Performance Criteria have not been met at the end of the
Performance Period; or

[2] Subject to Section 5.04, valued and distributed, in a single lump sum cash
payment, in the form specified in the Award Agreement as soon as practicable
after the last day of the Performance Period to the extent that related
Performance Criteria have been met.

5.03 Maximum Award. The maximum Award that any Covered Officer may earn in any
single calendar year is $3,000,000.

5.04 Deferral of Distribution. Each Participant may direct the Company to defer
payment of all or any portion of his or her Award by electing to have that
amount [1] credited to his or her

8



--------------------------------------------------------------------------------



 



account under any nonqualified deferred compensation plan [as defined in
Section 201(2) of the Employee Retirement Income Security Act of 1974, as
amended] maintained by the Company and designated by the Committee as an
appropriate repository for these deferrals or any successor plan and [2]
distributed under the terms of that plan. This election must be made at a time
and in a manner that complies with Code §409A.

5.05 Effect of Termination.

[1] Termination Other Than For Death or Disability. Except in the case of a
Termination on account of death or Disability, no Award will be paid to a
Participant who Terminates before the end of a Performance Period.

[2] Termination Because of Death or Disability. A prorated Award will be paid to
a Participant (or to his or her Beneficiary) who Terminates on account of death
or Disability but only if the Performance Criteria applicable to that
Performance Period are met at the end of that Performance Period. The amount
paid will equal the Award the Disabled or dead Participant would have received
had his or her employment not Terminated before the end of the Performance
Period multiplied by the number of days between the beginning of the Performance
Period during which the Termination occurred on account of death or Disability
and divided by the total number of days in that Performance Period. This amount,
if any, will be paid at the same time and in the same manner as the Award would
have been paid if the Disabled or dead Participant had not Terminated.

6.00 CHANGE IN CONTROL

6.01 Accelerated Vesting and Settlement. Subject to Section 6.02, on the date of
any Change in Control, all Performance Criteria will be deemed to have been met
on the date of the Change in Control, all Performance Periods will be
accelerated to the date of the Change in Control and all Awards will be
distributed in full as of the date of the Change in Control.

6.02 Effect of Code §280G. Unless otherwise specified in the Award Agreement or
in another written agreement between the Participant and the Company or a
Related Entity executed simultaneously with or before any Change in Control, if
the sum (or value) of the payments described in Section 6.01 constitute an
“excess parachute payments” as defined in Code §280G(b)(1) when combined with
all other parachute payments attributable to the same Change in Control, the
Company or other entity making the payment (“Payor”) will reduce the
Participant’s benefits under this Plan so that the Participant’s total
“parachute payment” as defined in Code §280G(b)(2)(A) under this and all other
agreements will be $1.00 less than the amount that otherwise would generate an
excise tax under Code §4999. If the reduction described in the preceding
sentence applies, within 10 business days of the effective date of the event
generating the payments (or, if later, the date of the Change in Control), the
Payor will apprise the Participant of the amount of the reduction (“Notice of
Reduction”). Within 10 business days of receiving that information, the
Participant may specify how and against which benefit or payment source
(including benefits and payment sources other than this Plan) the reduction is
to be applied (“Notice of Allocation”). The Payor will be required to implement

9



--------------------------------------------------------------------------------



 



these directions within 10 business days of receiving the Notice of Allocation.
If the Payor has not received a Notice of Allocation from the Participant within
10 business days of the date of the Notice of Reduction or if the allocation
provided in the Notice of Allocation is not sufficient to fully implement the
reduction described in this section, the Payor will apply the reduction
described in this section proportionately based on the amounts otherwise payable
under Section 6.01 or, if a Notice of Allocation has been returned that does not
sufficiently implement the reduction described in this section, on the basis of
the reductions specified in the Notice of Allocation.

7.00 AMENDMENT, MODIFICATION AND TERMINATION OF PLAN

The Board or the Committee may terminate, suspend or amend the Plan at any time
without shareholder approval except to the extent that shareholder approval is
required to satisfy applicable requirements imposed by [1] Rule 16b-3 under the
Act, or any successor rule or regulation, [2] applicable requirements of the
Code or [3] any securities exchange, market or other quotation system on or
through which the Company’s securities are listed or traded. Also, no Plan
amendment may [4] result in the loss of a Committee member’s status as a
“non-employee director” as defined in Rule 16b-3 under the Act, or any successor
rule or regulation, with respect to any employee benefit plan of the Company,
[5] cause the Plan to fail to meet requirements imposed by Rule 16b-3 or [6]
without the consent of the affected Participant (and except as specifically
provided otherwise in this Plan or the Award Agreement) adversely affect any
Award granted before the amendment, modification or termination. However,
nothing in this section will restrict the Committee’s right to amend the Plan
and any Award Agreements without any additional consideration to affected
Participants to the extent necessary to avoid penalties arising under Code
§409A, even if those amendments reduce, restrict or eliminate rights granted
under the Plan or Award Agreement (or both) before those amendments.

8.00 MISCELLANEOUS

8.01 Assignability. Except as described in this section, an Award may not be
transferred except by will or the laws of descent and distribution.

8.02 Beneficiary Designation. Each Participant may name a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive or to
exercise any Award that becomes payable on account of or after the Participant’s
death. Each designation made will revoke all prior designations made by the same
Participant, must be made on a form prescribed by the Committee and will be
effective only when filed in writing with the Committee. If a Participant has
not made an effective Beneficiary designation, the deceased Participant’s
Beneficiary will be his or her surviving spouse or, if none, the deceased
Participant’s estate. The identity of a Participant’s designated Beneficiary
will be based only on the information included in the latest beneficiary
designation form completed by the Participant and will not be inferred from any
other evidence.

8.03 No Guarantee of Continuing Services. Nothing in the Plan may be construed
as:

10



--------------------------------------------------------------------------------



 



[1] Interfering with or limiting the right of the Company or any Related Entity
to Terminate any Employee’s employment at any time;

[2] Conferring on any Participant any right to continue as an Employee of the
Company or any Related Entity;

[3] Guaranteeing that any Employee will be selected to be a Participant; or

[4] Guaranteeing that any Participant will receive any future Awards.

8.04 Tax Withholding. The Company will withhold from the Award or from other
amounts owed to the Participant an amount sufficient to satisfy federal, state
and local withholding tax requirements on any Award.

8.05 Indemnification. Each individual who is or was a member of the Committee or
of the Board will be indemnified and held harmless by the Company against and
from any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be made a party or in which he or she
may be involved by reason of any action taken or not taken under the Plan as a
Committee or Board member and against and from any and all amounts paid, with
the Company’s approval, by him or her in settlement of any matter related to or
arising from the Plan as a Committee or Board member or paid by him or her in
satisfaction of any judgment in any action, suit or proceeding relating to or
arising from the Plan against him or her as a Committee or Board member, but
only if he or she gives the Company an opportunity, at its own expense, to
handle and defend the matter before he or she undertakes to handle and defend it
in his or her own behalf. The right of indemnification described in this section
is not exclusive and is independent of any other rights of indemnification to
which the individual may be entitled under the Company’s organizational
documents, by contract, as a matter of law or otherwise. The foregoing right of
indemnification is not exclusive and is independent of any other rights of
indemnification to which the person may be entitled under the Company’s
organizational documents, by contract, as a matter of law or otherwise.

8.06 No Limitation on Compensation. Nothing in the Plan is to be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees or directors, in cash or property, in a manner not expressly
authorized under the Plan.

8.07 Requirements of Law. The grant of Awards and the issuance of shares of
Stock will be subject to all applicable laws, rules and regulations and to all
required approvals of any governmental agencies or national securities exchange,
market or other quotation system.

8.08 Governing Law. The Plan, and all agreements hereunder, will be construed in
accordance with and governed by the laws (other than laws governing conflicts of
laws) of the State of Ohio.

8.09 No Impact on Benefits. Plan Awards are incentives designed to promote the
objectives described in Section 1.00. Also, Awards are not compensation for
purposes of calculating a

11



--------------------------------------------------------------------------------



 



Participant’s rights under any employee benefit plan that does not specifically
require the inclusion of Awards in calculating benefits.

12